DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species a, collectively drawn to claims 1-5 and 7-10 (as specifically elected and asserted by applicant) in the reply filed on May 9, 2022 is acknowledged.  
However, dependent claims 7-9 are also withdrawn since dependent claims 7-9 depend (directly or indirectly) from withdrawn parent claim 6.  
Accordingly, claims 6-9 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, respectively, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruff et al. US 2019/0057461 A1.
It is noted that the additional structure present in the claims of the instant application 16/898,040 is not present in the earlier applications in the continuity chain of prior applications (see the continuity data) which therefore makes June 10, 2020 as the filing date for purposes of consideration of art, and not the earlier filing date of any earlier applications in the continuity chain (again since such earlier applications in the continuity chain are directed to structure not present in the claims of the instant application 16/898,040).  With respect to Ruff et al. US 2019/0057461 A1, which has a publication date of February 21, 2019, which is more than a year before the June 10, 2020 filing date of the instant application 16/898,040 discussed supra, such that Ruff et al. US 2019/0057461 A1 is applied as art under 35 U.S.C. 102(a)(1).
With respect to claim 1, Ruff et al. US 2019/0057461 A1 disclose a monitoring system for an agricultural planting implement having at least one row unit, a row unit opening a trench and depositing seeds into the trench, the monitoring system comprising:
a seed firmer resiliently engaging the trench, the seed firmer disposed to firm the seeds into a lower portion of the trench;
[0148] Planting data may include a crop type, seed product information such as hybrid data, variety, seed treatments, relative maturity, growing degree days to maturity, disease resistance ratings, and/or standability, depth and row spacing, seed population as planted, seed population as expected, time and date of planting, spatial indexed seed rate, target yield, planting equipment data such as type, capabilities, and dimensions, use or nonuse of a seed firmer, starting fertilizer data, replant data, existence of trials and/or other experiments, and shape and boundaries of planting.
a reflectivity sensor mounted to said seed firmer, the reflectivity sensor disposed to measure one or more reflectivity values of said lower portion of the trench;
[0096] In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors; or pesticide application sensors such as optical or other electromagnetic sensors, or impact sensors. In an embodiment, examples of controllers 114 that may be used with such seed planting equipment include: toolbar fold controllers, such as controllers for valves associated with hydraulic cylinders; downforce controllers, such as controllers for valves associated with pneumatic cylinders, airbags, or hydraulic cylinders, and programmed for applying downforce to individual row units or an entire planter frame; planting depth controllers, such as linear actuators; metering controllers, such as electric seed meter drive motors, hydraulic seed meter drive motors, or swath control clutches; hybrid selection controllers, such as seed meter drive motors, or other actuators programmed for selectively allowing or preventing seed or an air-seed mixture from delivering seed to or from seed meters or central bulk hoppers; metering controllers, such as electric seed meter drive motors, or hydraulic seed meter drive motors; seed conveyor system controllers, such as controllers for a belt seed delivery conveyor motor; marker controllers, such as a controller for a pneumatic or hydraulic actuator; or pesticide application rate controllers, such as metering drive controllers, orifice size or position controllers.
[0147] Soil data may include spatial and/or temporally varying subfield soil moisture, continuous subfield soil temperature, continuous eddy covariance of water on the field, subfield soil texture including class of soil and/or percentage of sand, silt, and/or clay, subfield soil pH, subfield soil organic matter, subfield soil cation exchange capacity, soil testing data including location of soil collection, date of soil collection, sampling procedure, date of processing, identification of processing facility, and/or identification of one or more people processing and/or collecting the soil, additional soil chemistry data, bulk density of the soil, and/or buffer capacity. Soil data may be received through input from a field manager computing device, one or more servers associated with a testing facility, one or more remote or proximal connected sensors, one or more models of soil moisture, soil temperature, and/or other soil chemical or physical parameters, and/or from one or more databases of soil information such as the SSURGO soil database.

an electrical conductivity sensor mounted to said seed firmer, said electrical conductivity sensor disposed to measure an electrical conductivity value of soil in said trench;
[0096] In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors; or pesticide application sensors such as optical or other electromagnetic sensors, or impact sensors. In an embodiment, examples of controllers 114 that may be used with such seed planting equipment include: toolbar fold controllers, such as controllers for valves associated with hydraulic cylinders; downforce controllers, such as controllers for valves associated with pneumatic cylinders, airbags, or hydraulic cylinders, and programmed for applying downforce to individual row units or an entire planter frame; planting depth controllers, such as linear actuators; metering controllers, such as electric seed meter drive motors, hydraulic seed meter drive motors, or swath control clutches; hybrid selection controllers, such as seed meter drive motors, or other actuators programmed for selectively allowing or preventing seed or an air-seed mixture from delivering seed to or from seed meters or central bulk hoppers; metering controllers, such as electric seed meter drive motors, or hydraulic seed meter drive motors; seed conveyor system controllers, such as controllers for a belt seed delivery conveyor motor; marker controllers, such as a controller for a pneumatic or hydraulic actuator; or pesticide application rate controllers, such as metering drive controllers, orifice size or position controllers.
an implement monitor in data communication with the reflectivity sensor and the electrical conductivity sensor,
[0092] For example, seed monitor systems can both control planter apparatus components and obtain planting data, including signals from seed sensors via a signal harness that comprises a CAN backbone and point-to-point connections for registration and/or diagnostics. Seed monitor systems can be programmed or configured to display seed spacing, population and other information to the user via the cab computer 115 or other devices within the system 130. Examples are disclosed in U.S. Pat. No. 8,738,243 and US Pat. Pub. 20150094916, and the present disclosure assumes knowledge of those other patent disclosures.
[0096] In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors; or pesticide application sensors such as optical or other electromagnetic sensors, or impact sensors. In an embodiment, examples of controllers 114 that may be used with such seed planting equipment include: toolbar fold controllers, such as controllers for valves associated with hydraulic cylinders; downforce controllers, such as controllers for valves associated with pneumatic cylinders, airbags, or hydraulic cylinders, and programmed for applying downforce to individual row units or an entire planter frame; planting depth controllers, such as linear actuators; metering controllers, such as electric seed meter drive motors, hydraulic seed meter drive motors, or swath control clutches; hybrid selection controllers, such as seed meter drive motors, or other actuators programmed for selectively allowing or preventing seed or an air-seed mixture from delivering seed to or from seed meters or central bulk hoppers; metering controllers, such as electric seed meter drive motors, or hydraulic seed meter drive motors; seed conveyor system controllers, such as controllers for a belt seed delivery conveyor motor; marker controllers, such as a controller for a pneumatic or hydraulic actuator; or pesticide application rate controllers, such as metering drive controllers, orifice size or position controllers.
wherein said implement monitor is configured to:
collect soil measurement values for the trench from the reflectivity sensor or the electrical conductivity sensor;
[0096] In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors; or pesticide application sensors such as optical or other electromagnetic sensors, or impact sensors. In an embodiment, examples of controllers 114 that may be used with such seed planting equipment include: toolbar fold controllers, such as controllers for valves associated with hydraulic cylinders; downforce controllers, such as controllers for valves associated with pneumatic cylinders, airbags, or hydraulic cylinders, and programmed for applying downforce to individual row units or an entire planter frame; planting depth controllers, such as linear actuators; metering controllers, such as electric seed meter drive motors, hydraulic seed meter drive motors, or swath control clutches; hybrid selection controllers, such as seed meter drive motors, or other actuators programmed for selectively allowing or preventing seed or an air-seed mixture from delivering seed to or from seed meters or central bulk hoppers; metering controllers, such as electric seed meter drive motors, or hydraulic seed meter drive motors; seed conveyor system controllers, such as controllers for a belt seed delivery conveyor motor; marker controllers, such as a controller for a pneumatic or hydraulic actuator; or pesticide application rate controllers, such as metering drive controllers, orifice size or position controllers.
compare the soil measurement values with corresponding alarm threshold values; 
[0191] In step 1308, the system 130 is programmed to validate execution of the prescribed experiments. In some embodiments, the system 130 is programmed to determine whether the prescribed experiment is properly carried out according to the plan or scheme for the experiment. The objective is to enable proper implementation of the prescribed experiments in order to achieve the predicted results. For the variables involved in the scheme, the system 130 is programmed to compare the actual value, such as the volume of seeds actually planted at a specific location within a particular period of time, such as one hour, and the prescribed value. The system 130 is configured to report any detected discrepancy. For example, at least a warning can be sent to the grower's personal computing device that if the plan is not strictly followed, the expected benefit of the prescribed experiment will not be achieved. A warning may appear in any form known in the art such as a pop-up, instant message, e-mail or other text message. The warning could alternatively be presented as a static or moving or flashing visual or graphic such as a color coded visual such as a green light indicating that the experiment is in compliance or red light showing non-compliance. Compliance (or non-compliance) could also be based on a whether a value falls within a pre-determined tolerance or range. For example, the agricultural intelligence computer system may determine whether a compliance level is below a threshold value. For instance, if the compliance level relates to a percentage of a location that is in compliance, the system may determine whether the percentage of the location in compliance is below 90%.
[0208] In some embodiments, the system 130 is programmed to target those growers' fields that are responsive to increasing seeding rates and design experiments for those fields. Each design can have various parameters, such as the crop hybrid, the zone variability, or the seeding rate increase. FIG. 16 illustrates an example process performed by the agricultural intelligence computer system to determine the crop hybrid for a grower's field or the zones thereof. In some embodiments, in step 1602, the system 130 is programmed to communicate with a grower device associated with a targeted field. Specifically, the system 130 is configured to receive an intended density or seeding rate for the field from the grower device. The intended density is typically larger than the current aggregate density in the field. The system 130 is programmed to then determine how the intended density compares with a target density for the field. The target density may be predetermined for the field based on a combination of approaches, such as a comparison with a computed average or optimal seeding rate, a classification via an established seeding-rate decision tree, or an evaluation of the type of management practice in terms of lifting crop yield, as discussed above. The target density is also typically larger than the current aggregate density in the field. When the intended density is below the target density, in step 1604, the system 130 is configured to then receive a decision regarding whether to increase the intended density to the target density from the grower device. When the decision is not to increase the intended density, in step 1606, the system 130 is configured to compute the difference of the intended density from the target density. When the difference is above a certain threshold so that the intended density remains sufficiently low, the system 130 is configured to recommend a flex or semi-flex hybrid for the field. For example, the certain threshold can be 80% of the target density. In some embodiments, when the intended density is at or above the target density reaching a substantially large value, in step 1608, the system 130 is configured to recommend a fixed or semi-flex hybrid for the field.
[0219] The responsiveness may be a computed value and/or a binary determination. For example, the agricultural intelligence computing system may determine that a location with more than a threshold absolute or percentage change in yield is considered to have high responsiveness while areas with less than the threshold absolute or percentage change in yield is considered to have low responsiveness. The agricultural intelligence computing system may generate zones which have similar responsiveness and similar yields. For example, the agricultural intelligence computing system may generate zones that have high responsiveness and high yield and separate zones that have high responsiveness and low yield, based on yield data, plant data, soil data, weather data, and/or management practice data. Thus, the agricultural intelligence computing system may generate both high responsive zones and low responsive zones that are constrained by total yield.
Claims of Ruff et al. US 2019/0057461 A1
2. The method of claim 1, further comprising: computing, for each of the plurality of agricultural fields, a risk tolerance value; determining, for the one or more target agricultural fields, that the risk tolerance value is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
3. The method of claim 1, further comprising: computing, for each of the plurality of agricultural fields, a benefit value indicating a benefit of performing the trial on the agricultural fields; determining that the benefit value for the one or more target agricultural fields is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
4. The method of claim 1, further comprising: using one or more agronomic models, computing, for each of the plurality of agricultural fields, a likelihood value of detecting a benefit of performing the trial on the agricultural fields; determining that the likelihood value of detecting a benefit for the one or more target agricultural fields is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
7. The method of claim 1, further comprising: receiving, from the field manager computing device, input identifying a first percent of the agricultural field for implementing the trial; based, at least in part, on Observed variability in the agricultural field, the size of the agricultural field, field manager farm equipment constraints, the expected benefit value, and the first percent of the agricultural field for implementing the trial, computing a likelihood of detecting a benefit of performing the trial in the allowable area; determining, if the likelihood value is below a threshold value, a second percent of the agricultural field required to achieve the threshold value, and requesting this change via the field manager computing device, wherein the second percent is greater than the first percent.
14. The system of claim 13, wherein the instructions, when executed by the one or more processors, further cause performance of: computing, for each of the plurality of agricultural fields, a risk tolerance value; determining, for the one or more target agricultural fields, that the risk tolerance value is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
15. The system of claim 13, wherein the instructions, when executed by the one or more processors, further cause performance of: using one or more agronomic models, computing, for each of the plurality of agricultural fields, a benefit value indicating a benefit of performing the trial on the agricultural fields; determining that the benefit value for the one or more target agricultural fields is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
16. The system of claim 13, wherein the instructions, when executed by the one or more processors, further cause performance of: computing, for each of the plurality of agricultural fields, a likelihood value of detecting a benefit of performing the trial on the agricultural fields; determining that, the a likelihood value of detecting a benefit for the one or more target agricultural fields is greater than a threshold value and, in response, performing the identifying of the one or in ore target agricultural fields.
19. The system of claim 11, wherein the instructions, when executed by the one or more processors, further cause performance of: receiving, from the field manager computing device, input identifying a first percent of the agricultural field for implementing the trial; based, at least in part, on observed variability in the agricultural field, the size of the agricultural field, field manager farm equipment constraints, the expected benefit value, and the first percent of the agricultural field for implementing the trial, computing a likelihood of detecting a benefit of performing the trial in the allowable area; determining, if the likelihood value is below a threshold value, a second percent of the agricultural field required to achieve the threshold value, and requesting this change via the field manager computing device, wherein the second percent is greater than the first percent.
and
in response to determining that a particular soil measurement value, from the soil measurement values, exceeds a particular alarm threshold value of the corresponding alarm threshold values: display, on a computer display, an indication of an alarm condition exhibited in the trench.
[0079] In one embodiment, a mobile computer application 200 comprises account, fields, data ingestion, sharing instructions 202 which are programmed to receive, translate, and ingest field data from third party systems via manual upload or APIs. Data types may include field boundaries, yield maps, as-planted maps, soil test results, as-applied maps, and/or management zones, among others. Data formats may include shape files, native data formats of third parties, and/or farm management information system (FMIS) exports, among others. Receiving data may occur via manual upload, e-mail with attachment, external APIs that push data to the mobile application, or instructions that call APIs of external systems to pull data into the mobile application. In one embodiment, mobile computer application 200 comprises a data inbox. In response to receiving a selection of the data inbox, the mobile computer application 200 may display a graphical user interface for manually uploading data files and importing uploaded files to a data manager.
[0081] In one embodiment, script generation instructions 205 are programmed to provide an interface for generating scripts, including variable rate (VR) fertility scripts. The interface enables growers to create scripts for field implements, such as nutrient applications, planting, and irrigation. For example, a planting script interface may comprise tools for identifying a type of seed for planting. Upon receiving a selection of the seed type, mobile computer application 200 may display one or more fields broken into management zones, such as the field map data layers created as part of digital map book instructions 206. In one embodiment, the management zones comprise soil zones along with a panel identifying each soil zone and a soil name, texture, drainage for each zone, or other field data. Mobile computer application 200 may also display tools for editing or creating such, such as graphical tools for drawing management zones, such as soil zones, over a map of one or more fields. Planting procedures may be applied to all management zones or different planting procedures may be applied to different subsets of management zones. When a script is created, mobile computer application 200 may make the script available for download in a format readable by an application controller, such as an archived or compressed format. Additionally, and/or alternatively, a script may be sent directly to cab computer 115 from mobile computer application 200 and/or uploaded to one or more data servers and stored for further use.
[0092] For example, seed monitor systems can both control planter apparatus components and obtain planting data, including signals from seed sensors via a signal harness that comprises a CAN backbone and point-to-point connections for registration and/or diagnostics. Seed monitor systems can be programmed or configured to display seed spacing, population and other information to the user via the cab computer 115 or other devices within the system 130. Examples are disclosed in U.S. Pat. No. 8,738,243 and US Pat. Pub. 20150094916, and the present disclosure assumes knowledge of those other patent disclosures.
[0233] Once a region has been selected, the agricultural intelligence computing system may track and cause display of information pertaining to the selected region. FIG. 11 depicts an example graphical user interface for displaying information pertaining to a selected region. In FIG. 11, the “40 Lbs Control” region has been selected. The report depicts a yield for the location, a soil moisture of the location, as well as statistics relating to subregions of the selected region. For instance, the average yield for the “Population >38.0 k seeds per acre” subregion is depicted under the average yield for the selected location. In another embodiment, the report could depict yield for other locations, for instance, the average yield for “Population >38.0 k seeds per acre” in the trial region, or in the remainder of the field outside the “40 Lbs Control” region.
[0234] The server may additionally display comparisons between trial data, control data, and other field data. FIG. 12 depicts an example graphical user interface for depicting results of a trial. FIG. 12 identifies average yields for each type of trial as compared to the average yield for the field. The interface of FIG. 12 depicts example yields for the nitrogen control, nitrogen trial, and a late season nitrogen application trial. The interface provides an easy visual verification of the effects on implementing the trial. A vertical line may also depict the average yield for the entire field. 
Regarding claim 2, regarding “reflectivity values” and the “threshold value”, 
[0096] In an embodiment, examples of sensors 112 that may be used with seed planting equipment such as planters, drills, or air seeders include seed sensors, which may be optical, electromagnetic, or impact sensors; downforce sensors such as load pins, load cells, pressure sensors; soil property sensors such as reflectivity sensors, moisture sensors, electrical conductivity sensors, optical residue sensors, or temperature sensors; component operating criteria sensors such as planting depth sensors, downforce cylinder pressure sensors, seed disc speed sensors, seed drive motor encoders, seed conveyor system speed sensors, or vacuum level sensors; or pesticide application sensors such as optical or other electromagnetic sensors, or impact sensors. In an embodiment, examples of controllers 114 that may be used with such seed planting equipment include: toolbar fold controllers, such as controllers for valves associated with hydraulic cylinders; downforce controllers, such as controllers for valves associated with pneumatic cylinders, airbags, or hydraulic cylinders, and programmed for applying downforce to individual row units or an entire planter frame; planting depth controllers, such as linear actuators; metering controllers, such as electric seed meter drive motors, hydraulic seed meter drive motors, or swath control clutches; hybrid selection controllers, such as seed meter drive motors, or other actuators programmed for selectively allowing or preventing seed or an air-seed mixture from delivering seed to or from seed meters or central bulk hoppers; metering controllers, such as electric seed meter drive motors, or hydraulic seed meter drive motors; seed conveyor system controllers, such as controllers for a belt seed delivery conveyor motor; marker controllers, such as a controller for a pneumatic or hydraulic actuator; or pesticide application rate controllers, such as metering drive controllers, orifice size or position controllers.
compare the soil measurement values with corresponding alarm threshold values; 
[0191] In step 1308, the system 130 is programmed to validate execution of the prescribed experiments. In some embodiments, the system 130 is programmed to determine whether the prescribed experiment is properly carried out according to the plan or scheme for the experiment. The objective is to enable proper implementation of the prescribed experiments in order to achieve the predicted results. For the variables involved in the scheme, the system 130 is programmed to compare the actual value, such as the volume of seeds actually planted at a specific location within a particular period of time, such as one hour, and the prescribed value. The system 130 is configured to report any detected discrepancy. For example, at least a warning can be sent to the grower's personal computing device that if the plan is not strictly followed, the expected benefit of the prescribed experiment will not be achieved. A warning may appear in any form known in the art such as a pop-up, instant message, e-mail or other text message. The warning could alternatively be presented as a static or moving or flashing visual or graphic such as a color coded visual such as a green light indicating that the experiment is in compliance or red light showing non-compliance. Compliance (or non-compliance) could also be based on a whether a value falls within a pre-determined tolerance or range. For example, the agricultural intelligence computer system may determine whether a compliance level is below a threshold value. For instance, if the compliance level relates to a percentage of a location that is in compliance, the system may determine whether the percentage of the location in compliance is below 90%.
[0208] In some embodiments, the system 130 is programmed to target those growers' fields that are responsive to increasing seeding rates and design experiments for those fields. Each design can have various parameters, such as the crop hybrid, the zone variability, or the seeding rate increase. FIG. 16 illustrates an example process performed by the agricultural intelligence computer system to determine the crop hybrid for a grower's field or the zones thereof. In some embodiments, in step 1602, the system 130 is programmed to communicate with a grower device associated with a targeted field. Specifically, the system 130 is configured to receive an intended density or seeding rate for the field from the grower device. The intended density is typically larger than the current aggregate density in the field. The system 130 is programmed to then determine how the intended density compares with a target density for the field. The target density may be predetermined for the field based on a combination of approaches, such as a comparison with a computed average or optimal seeding rate, a classification via an established seeding-rate decision tree, or an evaluation of the type of management practice in terms of lifting crop yield, as discussed above. The target density is also typically larger than the current aggregate density in the field. When the intended density is below the target density, in step 1604, the system 130 is configured to then receive a decision regarding whether to increase the intended density to the target density from the grower device. When the decision is not to increase the intended density, in step 1606, the system 130 is configured to compute the difference of the intended density from the target density. When the difference is above a certain threshold so that the intended density remains sufficiently low, the system 130 is configured to recommend a flex or semi-flex hybrid for the field. For example, the certain threshold can be 80% of the target density. In some embodiments, when the intended density is at or above the target density reaching a substantially large value, in step 1608, the system 130 is configured to recommend a fixed or semi-flex hybrid for the field.
[0219] The responsiveness may be a computed value and/or a binary determination. For example, the agricultural intelligence computing system may determine that a location with more than a threshold absolute or percentage change in yield is considered to have high responsiveness while areas with less than the threshold absolute or percentage change in yield is considered to have low responsiveness. The agricultural intelligence computing system may generate zones which have similar responsiveness and similar yields. For example, the agricultural intelligence computing system may generate zones that have high responsiveness and high yield and separate zones that have high responsiveness and low yield, based on yield data, plant data, soil data, weather data, and/or management practice data. Thus, the agricultural intelligence computing system may generate both high responsive zones and low responsive zones that are constrained by total yield.
Claims of Ruff et al. US 2019/0057461 A1
2. The method of claim 1, further comprising: computing, for each of the plurality of agricultural fields, a risk tolerance value; determining, for the one or more target agricultural fields, that the risk tolerance value is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
3. The method of claim 1, further comprising: computing, for each of the plurality of agricultural fields, a benefit value indicating a benefit of performing the trial on the agricultural fields; determining that the benefit value for the one or more target agricultural fields is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
4. The method of claim 1, further comprising: using one or more agronomic models, computing, for each of the plurality of agricultural fields, a likelihood value of detecting a benefit of performing the trial on the agricultural fields; determining that the likelihood value of detecting a benefit for the one or more target agricultural fields is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
7. The method of claim 1, further comprising: receiving, from the field manager computing device, input identifying a first percent of the agricultural field for implementing the trial; based, at least in part, on Observed variability in the agricultural field, the size of the agricultural field, field manager farm equipment constraints, the expected benefit value, and the first percent of the agricultural field for implementing the trial, computing a likelihood of detecting a benefit of performing the trial in the allowable area; determining, if the likelihood value is below a threshold value, a second percent of the agricultural field required to achieve the threshold value, and requesting this change via the field manager computing device, wherein the second percent is greater than the first percent.
14. The system of claim 13, wherein the instructions, when executed by the one or more processors, further cause performance of: computing, for each of the plurality of agricultural fields, a risk tolerance value; determining, for the one or more target agricultural fields, that the risk tolerance value is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
15. The system of claim 13, wherein the instructions, when executed by the one or more processors, further cause performance of: using one or more agronomic models, computing, for each of the plurality of agricultural fields, a benefit value indicating a benefit of performing the trial on the agricultural fields; determining that the benefit value for the one or more target agricultural fields is greater than a threshold value and, in response, performing the identifying of the one or more target agricultural fields.
16. The system of claim 13, wherein the instructions, when executed by the one or more processors, further cause performance of: computing, for each of the plurality of agricultural fields, a likelihood value of detecting a benefit of performing the trial on the agricultural fields; determining that, the a likelihood value of detecting a benefit for the one or more target agricultural fields is greater than a threshold value and, in response, performing the identifying of the one or in ore target agricultural fields.
19. The system of claim 11, wherein the instructions, when executed by the one or more processors, further cause performance of: receiving, from the field manager computing device, input identifying a first percent of the agricultural field for implementing the trial; based, at least in part, on observed variability in the agricultural field, the size of the agricultural field, field manager farm equipment constraints, the expected benefit value, and the first percent of the agricultural field for implementing the trial, computing a likelihood of detecting a benefit of performing the trial in the allowable area; determining, if the likelihood value is below a threshold value, a second percent of the agricultural field required to achieve the threshold value, and requesting this change via the field manager computing device, wherein the second percent is greater than the first percent.
With respect to claims 3 and 4, see the disclosure of “soil moisture” in the fourth to last line of paragraph [0051].
Regarding claim 4, see the disclosure of a “graphical user interface” in the third to last line of paragraph [0079].
As to claim 5 and claim 9 (currently withdrawn), see the disclosure of an “optical sensor” in lines 3 and 4 of paragraph [0096].
Regarding claim 10, see the disclosure of “temperature sensors” in line 8 of paragraph [0096].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,681,861 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,681,861 B2 and the instant application 16/287,236 lend themselves to a method employing substantially the same structure, features and steps.

Reasoning for Situations in which no Double Patenting is Present
No double patenting rejection is being made between the instant application 16/898,040 and U.S. Patent No. 10,435,325 B2 since the claim of the instant application 16/898,040 and the claims of U.S. Patent No. 10,435,325 B2 are considered to be patentably distinct from each other.
No double patenting rejection is being made between the instant application 16/898,040 and U.S. Patent No. 10,219,431 B2 since the claim of the instant application 16/898,040 and the claims of U.S. Patent No. 10,219,431 B2 are considered to be patentably distinct from each other.
No double patenting rejection is being made between the instant application 16/898,040 and U.S. Patent No. 10,681,862 B2 since the claim of the instant application 16/898,040 and the claims of U.S. Patent No. 10,681,862 B2 are considered to be patentably distinct from each other.
No double patenting rejection is being made between the instant application 16/898,040 and U.S. Patent No. 10,785,905 B2 since the claim of the instant application 16/898,040 and the claims of U.S. Patent No. 10,785,905 B2 are considered to be patentably distinct from each other.
No double patenting rejection is being made between the instant application 16/898,040 and U.S. Patent No. 10,561,059 B2 since the claim of the instant application 16/898,040 and the claims of U.S. Patent No. 10,561,059 B2 are considered to be patentably distinct from each other.
No double patenting rejection is being made between the instant application 16/898,040 and U.S. Patent No. 11,224,157 B2 since the claim of the instant application 16/898,040 and the claims of U.S. Patent No. 11,224,157 B2 are considered to be patentably distinct from each other.
No double patenting rejection is being made between the instant application 16/898,040 and application 16/457,118 since the claim of the instant application 16/898,040 and the claims of application 16/457,118 are considered to be patentably distinct from each other.
No double patenting rejection is being made between the instant application 16/898,040 and application 16/902,265 since the claim of the instant application 16/898,040 and the claims of application 16/902,265 are considered to be patentably distinct from each other.
No double patenting rejection is being made between the instant application 16/898,040 and application 16/942,088 since the claim of the instant application 16/898,040 and the claims of application 16/942,088 are considered to be patentably distinct from each other.
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



June 11, 2022